DETAILED ACTION
Terminal Disclaimer
1.   The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/349,546 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
2.    Claims 21-40 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 21 and 40  ,which include,
a method for measuring ability of at least one eye of a test subject to adapt to darkness and the method having photobleaching one or more photoreceptors of the at least one eye using a photobleaching light having a tailored wavelength spectra spanning within a spectrum visible to human eye and exposing a retina and obtaining, from the test subject, over a period of time and a series of responses indicating observation of the stimulus light alter exposure to the photobleaching light and administering a dark adaptometry psychophysical test on the al least one eye and determining status of dark adaptation, for the al least one eye and using the series of responses obtained over the
period of time and measuring the ability of the at least  one eye to adapt to darkness using the status of the dark adaptation.

Conclusion
4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/8/2021